IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                   IN AND FOR KENT COUNTY


CHRISTOPHER A. CASE,                        :
                                            :     C.A. No: K13C-12-020 TBD
            Plaintiff,                      :
                                            :
      v.                                    :
                                            :
AARON R. TAYLOR,                            :
                                            :
            Defendant.                      :



                             Submitted: January 5, 2015
                              Decided: January 6, 2015

                         Upon Consideration of Defendant’s
                                Motion to Dismiss
                                    DENIED


                                     ORDER


Gary W. Aber, Esquire, Wilmington, Delaware for Plaintiff.

Mary E. Sherlock, Esquire, Weber Gallagher Simpson Stapleton Fires & Newby,
LLP, Dover, Delaware for Defendant.




Young, J.
Case v. Taylor
C.A. No.: K13C-12-020 TBD
January 6, 2015

                                          DECISION
      Defendant Taylor has moved this Court to grant Summary Judgment in
favor of Defendant and against Plaintiff Case.
      Here, Defendant was traveling southbound on Route 13 in Dover, intending
to go into Delaware State University. To do that, Defendant changed lanes towards
right turn access lane. Unfortunately, Plaintiff was utilizing a southbound bicycle
lane to travel north while riding a “pedal cycle.” Because of a large vehicle ahead
of him, Defendant did not see Plaintiff in that lane until Defendant left the
northbound travel lane, entering the access lane where Plaintiff was traveling in
the wrong direction.
      Plaintiff’s vehicle operation was negligent per se.1,2
      That, alone, does not entitle Defendant to Summary Judgment.3 Left for jury
determination is whether or not either of the parties’ actions was a proximate
cause of the injuries to Plaintiff; and, in any event, whether Defendant was also
negligent.
      The parties appear to agree that Plaintiff sustained injuries. Was that
because Plaintiff negligently operated his pedal cycle? Was it because Defendant
negligently followed a large vehicle too closely to be able to see not to enter the
improperly occupied entry lane? Was it a combination of both? Those remain jury


      1
          21 Del. Code § 4196(a).
      2
          Travers v. Hartman, 28 Del. 302.
      3
          Wright v. Moffitt, 437 A.2d 554 (Del. 1981).

                                                2
Case v. Taylor
C.A. No.: K13C-12-020 TBD
January 6, 2015

questions.
      Hence, the jury will decide whether or not Defendant was negligent; and, if
so, to what degree. The jury will be instructed that Plaintiff was negligent as a
matter of law. The remaining matters will be left for argument by counsel and jury
determination. Defendant’s Motion is, therefore, DENIED.
      IT IS SO ORDERED.
                                           /s/ Robert B. Young
                                                      J.

RBY/lmc
oc: Prothonotary
cc: Counsel
     Opinion Distribution
     File




                                          3